GODFREY & KAHN, S.C. Attorneys At Law 780 North Water Street Milwaukee, WI53202-3580 Telephone:(414) 273-3500 Fax:(414) 273-5198 March 8, 2011 VIA EDGAR Securities and Exchange Commission treet, NE Washington, D.C.20549 RE: Renaissance Learning, Inc. Annual Report on Form 10-K (SEC File No. 0-22187) Ladies and Gentlemen: Transmitted herewith via EDGAR on behalf of Renaissance Learning, Inc., please find the Annual Report on Form 10-K for the year ended December 31, 2010.No fee is required to be paid in connection with this filing. If you have any questions concerning this filing, please contact the undersigned. Very truly yours, GODFREY & KAHN, S.C. /s/ Dennis F. Connolly Dennis F. Connolly cc:Mary T. Minch
